                 Case:17-80052-jwb       Doc #:65 Filed: 10/26/18         Page 1 of 3



                             UNITED STATES BANKRUPTCY COURT
                               WESTERN DIVISION OF MICHIGAN
                                    SOUTHERN DIVISION


In Re:                                                 Case No. 17-00047

ROBIN KRUTEL,                                          Chapter 7

         Debtor.                                       HON. JAMES W. BOYD

                                 /

KELLEY R. BROWN                                        Adversary Proceeding No: 17-80052

         Plaintiff,
V

ROBIN FROMILLE, f/k/a
ROBIN KRUTEL

         Defendant.
                                 /

                             INITIAL DISCLOSURES PURSUANT TO
                                   BANKRUPTCY RULE 7026(a)

         Kelley Brown, Plaintiff, through his attorney Martin L. Rogalski, P.C. submits the

following information pursuant to Bankruptcy Rule 7026(a):

                            I.   Individuals Having Discoverable Information
                                     Bankruptcy Rule 7026(a)(1)(A)(i) and
                                   Bankruptcy Rule 7026(a)(3) (Witnesses)

         1. Plaintiff Kelley Brown – Information as to his Allegations of Liability

         2. Defendant Robin Thomas-Krutel – Information as to her Defenses

         3. Chris Robinson – Purchase and installation of wood flooring.
               Accent Hardwood Floors
               815 Eleanor Street NE
               Grand Rapids, Michigan 49505-4223

         4. Kurt Hammersma – Builder of home on real property purchased.
               KBH Homes
               960 West River Center Drive
               Comstock Park, Michigan 49321




                                                   1
              Case:17-80052-jwb        Doc #:65 Filed: 10/26/18         Page 2 of 3



       5. Greg Salisbury – Mortgage Processor.
             Ada Mortgage
             1035 Spaulding Avenue SE
             Grand Rapids, Michigan 49546

       6. Grace Gamble – Thirteen year old daughter of Plaintiff.
             c/o Plaintiff

       7. Marilyn K. Mennetti – Realtor who was used for purchase of real property in question.
             1722 Woodlawn Drive SE
             Grand Rapids, Michigan 49506

       8. Brian Knight – Renter of Plaintiff who knows of factual background on relationship of
          Plaintiff and Defendant.
              419 Spring Street
              Lansing, Michigan 48912

       9. Jim and Nancy A’Gostino – Neighbors of Plaintiff and Defendant who can address
          owner / renter issue.
             9373 Crest Circle Drive
             Rockford, Michigan 49341

       10. Jason McCoy – Neighbor of Plaintiff and Defendant who can address owner / renter
           issue.
               7524 Hessler NE Drive
               Rockford, Michigan 49341

       11. Matt and Courtney Wilson – Stone Crest Condominium Association President.
           Information as to actions taken by Plaintiff as owner of real property (the site condo) in
           question.
               courtneyandmattwilson@charter.net

                                            II. Documents
                                      Bankruptcy Rule 7026(a)(1)(A)(ii)

       The parties had litigated for more than one (1) year in State Court the liability issue of the

Defendant. This case went to Mediation and was fully mediated. At present, Plaintiff discloses

that all documents which existed in the State Court proceeding will be available for use by Plaintiff

in this Bankruptcy Adversary Proceeding. The Defendant is well aware of the documents which

have been produced during the Discovery and Mediation phases of the State Court litigation.

                                             III. Damages
                                      Bankruptcy Rule 7026(a)(1)(A)(iii)

       The Plaintiff asserts that the Defendant owes Plaintiff the following monies:

       a. Fixed Costs – Plaintiff paid for his monthly living costs on February 28 and March 2014
          prior to being forcibly evicted.
                                                2
             Case:17-80052-jwb      Doc #:65 Filed: 10/26/18        Page 3 of 3



      b. Home Improvements – Plaintiff spent money on home improvements.

            1. Inside – Teak wood flooring. All cabling and wiring. Ethernet network hub.
               Plaintiff installed 220v service for Jenn-Aire Convection convection stove which
               was not attached to home and could have been an avoidable cost but
               Defendant sold with the home.

            2. Outside – Landscaping. Grass. Sprinkler System. Gutter System.
               Approximately $23,000.00 as to the value of the improvements.

      c. Personal Items – These items included a Jenn-Aire stove, Plaintiff’s computer and
         coffee maker. $7,500.00 treble damages on the converted property.

      d. Equity From Home Ownership – Minimum Damages - $36,000.00

      e. Legal and Court Fees – Past and Current - Plaintiff has incurred many legal and court
         fees from both the District Court and Bankruptcy Court. Federal Court - $8,500.00
         minimum. State Court – to be determined.

                                 IV. Insurance Agreements – N/A
                                  Bankruptcy Rule 7026(A)(1)(A)(iv)



Dated: October 26, 2018                           /s/ Martin L. Rogalski

                                                  Martin L. Rogalski
                                                  MARTIN L. ROGALSKI, P.C.
                                                  1881 Georgetown Center Drive
                                                  Jenison, Michigan 49428
                                                  (616) 457-4410




                                             3
